                                                                                         June 2, 2021

         The Honorable Lorna G. Schofield
         United States District Court
         Southern District of New York
         40 Foley Square
         New York, New York 10007

         RE:    United States v. Marquis Daniels
                20 Cr. 683 (LGS)

         Dear Judge Schofield:

                 I represent the defendant, Marquis Daniels, in the above referenced matter. The
         purpose of this letter is to respectfully request an adjournment of the conference that is
         currently scheduled for June 7, 2021. Counsel is still in the process of reviewing the
         discovery in the case. An adjournment of approximately 30 days would provide counsel
         sufficient time to obtain and review the remaining discovery. This is Mr. Daniels’ first
         request for an adjournment. Accordingly, it is respectfully requested that the Court adjourn
         the conference that is currently scheduled for June 7, 2021. The defense consents to an
         exclusion of time under the Speedy Trial Act until the date that another conference can be
         scheduled. The defense further submits that granting a continuance will permit the
         defendant and his counsel to receive and review discovery and permit the parties to discuss
         a pretrial resolution in this matter. The Government consents to the requests listed above.

                The Court’s time and attention to this matter are greatly appreciated.

Application Granted. The status conference currently scheduled for June 7,
2021, is adjourned to July 15, 2021, at 4:15 p.m. For the reasons stated           Very truly yours,
below the Court finds that the ends of justice served by excluding the time
between today and July 15, 2021, outweigh the best interests of the public                        /s/
and the Defendant in a speedy trial as provided in 18 U.S.C. 3161(h)(7)(A).
It is hereby ORDERED that the time between today and July 15, 2021, is            Calvin H. Scholar
excluded. The Clerk of the Court is directed to terminate the letter motion
at docket number 20.

Dated: June 3, 2021
New York, New York
